DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
S. Peter Konzel on 20 May 2021.
The application has been amended as follows: 
1. Replace claim 1 as below.

 -- 1. A printing system that deposits at least one stretchable ink directly onto a semi-rigid thermoformable substrate to be subject to a subsequent thermoforming process so as to form a printed thermoformed object having a semi-rigid shape, the semi-rigid thermoformable substrate comprising a first surface and a 
an unwinder; 
a printing module; and, 
a rewinder, 
wherein, the unwinder is adapted to unwind and feed a first roll of the semi-rigid thermoformable substrate into the printing module, 
wherein the printing module is adapted to receive the unwound semi-rigid thermoformable substrate therein and deposit the at least one stretchable ink directly onto the semi-rigid thermoformable substrate, the printing module comprising: 
at least one printhead adapted to receive the unwound semi- rigid thermoformable substrate and deposit a first portion of the at least one stretchable ink directly on the first surface of the semi-rigid thermoformable substrate; 
a flood coater adapted to receive the unwound semi-rigid thermoformable substrate including the first portion of the at least one stretchable ink deposited directly thereon and deposit a coating layer directly on a portion of the first surface of the semi-rigid thermoformable substrate atop the first portion of the at least one stretchable ink deposited on the first surface, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/20/2021